Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 1 of 85
                                                                  1
                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK



    In re:                                     :
                                                 Docket #14md2542
     KEURING GREEN MOUNTAIN SINGLE-            : 1:14-md-02542-VSB-HBP
     SERVE COFFEE ANTITRUST LITIGATION
                                         : New York, New York
                                           May 22, 2019
    ------------------------------------ :

                           PROCEEDINGS BEFORE
                     THE HONORABLE HENRY B. PITMAN
             UNITED STATES DISTRICT COURT MAGISTRATE JUDGE



    APPEARANCES:

    For Plaintiff -              WINSTON & STRAWN LLP
    Treehouse Foods, Inc.:       BY: ALDO BADINI, ESQ.
                                      SUSANNAH TORPEY, ESQ.
                                 200 Park Avenue
                                 New York, New York 10166

    For Defendant -              BUCHANAN INGERSOLL & ROONEY PC
    Keurig Green Mountain        BY: WENDELYNNE NEWTON, ESQ.
    Inc.:                             MACKENZIE BAIRD, ESQ.
                                 301 Grant Street, 20th Floor
                                 Pittsburgh, Pennsylvania 15219

                                 CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                 BY: LEAH BRANNON, ESQ.
                                 2112 Pennsylvania Avenue, N.W.
                                 Suite 1000
                                 Washington, D.C. 20037




    Transcription Service: Carole Ludwig, Transcription Services
                           141 East Third Street #3E
                           New York, New York 10009
                           Phone: (212) 420-0771
                           Fax: (212) 420-6007

    Proceedings recorded by electronic sound recording;
    Transcript produced by transcription service.
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 2 of 85
                                                                  2
    APPEARANCES (CONTINUED):

    For Defendant - JBR, Inc.:         DAN JOHNSON LAW GROUP
                                       BY: MARIO MOORE, ESQ.
                                       400 Oyster Point Boulevard
                                       Suite 321
                                       South San Francisco, CA 94080
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 3 of 85
                                                                   3


                                     INDEX


                          E X A M I N A T I O N S

                                               Re-     Re-
    Witness               Direct    Cross    Direct   Cross    Court

    None

                               E X H I B I T S

    Exhibit                                                           Voir
    Number      Description                             ID    In      Dire

    None

1
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 4 of 85
 1                                                                4

2               THE CLERK:    This is in re: Keurig Green Mountain

3    Since-Serve Coffee Antitrust Litigation, docket 14md2542,

4    counsel, your appearances for the record.

5               MR. ALDO BADINI:     Good morning, Your Honor, Aldo

6    Badini on behalf of the Treehouse plaintiffs from the law

7    firm of   Winston & Strawn, LLP.

8               MS. SUSANNAH TORPEY:      Good morning, Your Honor,

9    Susannah Torpey of Winston & Strawn on behalf of the

10   Treehouse plaintiffs.

11              MR. MARIO MOORE:       Good morning, Your Honor ,

12   Mario Moore of Dan Johnson Law Group on behalf of JBR.

13              MS. LEAH BRANNON:       Hi, Your Honor, Leah

14   Brannon from Clearly Gottlieb on behalf of Keurig.

15              MS. WENDELYNNE NEWTON:         Wendy Newton, Your

16   Honor, from Buchanan Ingersoll & Rooney on behalf of

17   Keurig defendant.

18              MS. MACKENZIE BAIRD:        Mackenzie Baird,

19   Buchanan Ingersoll & Rooney on behalf of Keurig.

20              THE COURT:     Anybody else?       No, okay. All

21   right, we are here today, I guess the first issue,

22   there’s a letter I got yesterday which we will talk

23   about in a few moments, but the principal issue to be

24   discussed today is the issue raised in defendant’s

25   letter of April 17 concerning JBR’s assertion of privilege
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 5 of 85
 1                                                                5

2    with respect to certain communications wi th its

3    attorney. In that regard, I have defendant’s letter of

4    April 17, Mr. Johnson’s, I think it’s -- oh, Mr. Moore’s

5    letter, excuse me, Mr. Moore’s letter of April 24, and a

6    second letter on behalf of defendant dated April 26.

7               Let me cut to the chase here and just ask a

8    question of, it’s Mr. Moore, right?

9               MR. MOORE:    Yes, Your Honor.

10              THE COURT:     Yes.    Mr. Moore, as I understand

11   it, with respect to the arbitration documents, once

12   you get an order from me you’re good to turn those

13   over, is that right?

14              MR. MOORE:     Yes, Your Honor, with a couple of

15   caveats.    Some of the documents at issue in the

16   arbitration do involve privileged communications between

17   JBR’s attorneys, Cobalt and, in particular, Ms. Abramson,

18   from 2013 through 2015.       The content of those

19   communications was at issue in that arbitration.

20              THE COURT:    And are those documents relating to

21   JBR’s claim that it’s, or JBR’s use of packaging that

22   described its pods as biodegradable or compostable, or a

23   similar term?

24              MR. MOORE:    Yes, Your Honor, they do relate to

25   those type of claims.
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 6 of 85
 1                                                                6

2               THE COURT:     All right.      Let me ask you another

3    question, I’m looking at your April 24 letter, page 3,

4    the paragraph that bridges pages 3 and 4, the paragraph

5    beginning “however, in order to avoid an unnecessary

6    dispute,” are you agreeing to turn over the documents

7    there that Keurig is seeking?

8               MR. MOORE:     Your Honor, we would turn over the

9    documents there that are not privileged. For example,

10   the opinion in that matter, we could turn that over in

11   redacted form.      We could tur n over documents in that

12   matter that are not privileged. But what we, I think

13   we first need to address the larger issue --

14              THE COURT:     Hold on a second. I mean you say

15   JBR offered to disclose all communications with Cobalt

16   and Abramson regarding the use of biodegradable, no

17   plastic cup, and compostable. So if I understand what

18   you just said, you are still asserting privilege with

19   respect to some of those documents?

20              MR. MOORE:     Yes, we are now, because they

21   rejected our offer.       We offered to do it in the

22   context of 502(D) based on Your Honor’s prior order

23   encouraging the parties to enter into 502(D) orders.

24              THE COURT:     All right.      Well why don’t I hear

25   then from Keurig first, then I’ll hear from Mr. Moore.
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 7 of 85
 1                                                                7

2    Okay, go ahead.

3               MS. BRANNON:      Thank you, Your Honor, this is

4    Leah Brannon or Keurig.         Keurig is seeking an order

5    compelling the production of two categories of

6    documents from JBR, both arbitration documents that

7    Your Honor just referenced and also the underlying

8    advice.    We don’t understand JBR to have pr eviously

9    offered to provide all of that advice, even under a

10   502(D) order, and we believe that a 502(D) order is

11   not appropriate here because JBR has intentionally and

12   selectively disclosed aspects of the advice and we

13   believe that creates a waiver.

14              Witnesses for JBR have testified affirmatively

15   about the advice they received from their counsel --

16              THE COURT:     Let me just ask you a question at

17   the outset here, your Lanham Act claim, your 43(A)

18   claim, is limited, am I correct in my understanding

19   that it’s limited to the representations by JBR on its

20   packaging that its pods are biodegradable, or

21   compostable, or some other similar terms?

22              MS. BRANNON:      It is not limited to claims on

23   JBR’s packaging.

24              THE COURT:     What other, what else are you

25   alleging in your 43( A) claim, how else are you
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 8 of 85
 1                                                                8

2    alleging that JBR violated 43(A)?

3               MS. BRANNON:      We are also challenging other

4    advertising claims that they made beyond their

5    packaging including --

6               THE COURT:     What other advertising claims?

7               MS. BRANNON:      They’ve made advertising claims

8    on their website --

9               THE COURT:     What are the substance of the

10   claims that you’re challenging?

11              MS. BRANNON:      They’ve used different variants,

12   so it’s not all the term biodegradable or compostable,

13   they’ve also called their products earth friendly,

14   greener, no plastic.

15              THE COURT:     No, but does it all relate to the

16   claimed characteristic that the pods will break down

17   and not last for 5 million years in a landfill?

18              MS. BRANNON:      Yes, generally it all related to

19   environmental --

20              THE COURT:     You’re not sa ying they are

21   misrepresenting the calories or they’re

22   misrepresenting the sugar content, or they’re

23   misrepresenting the size of the cup or anything like

24   that, it all relates to the ability of the cup or the

25   characteristic of the cup to break down over time ?
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 9 of 85
 1                                                                9

2               MS. BRANNON:      That’s correct.

3               THE COURT:     Okay, go ahead.

4               MS. BRANNON:      We have characterized this as

5    green washing claims.

6               THE COURT:     As what?

7               MS. BRANNON:      As green washing, false

8    environmental --

9               THE COURT:     Okay.    All right, fair enough, go

10   ahead.

11              MS. BRANNON:      So as to the environmental

12   advertising advise, we do believe that JBR has waived

13   privilege in two independent ways, first by

14   intentional self-serving disclosure of portions of the

15   advice, and second, because of the good faith defense

16   that they’ve asserted to Keurig’s counterclaims.

17              As far as the intentional disclosures and the

18   intentional waiver, JBR witnesses have intentionally

19   disclosed a portion advice, Jim Rogers, of the Rogers

20   family, and Tom Garber, both of whom are senior JBR

21   executives, repeatedly divulged the substance of

22   conversations with JBR’s advertising attorney. Counsel

23   did not object to the questions that elicited these

24   responses or the substance when the witnesses gave

25   this testimony and this is exactly what the Courts in
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 10 of 85
 1                                                               10

 2   this district have said creates a subject matter

 3   waiver.

 4              So Jim Rogers, for example, testified that

 5   upon the advice of our attorney, which turned out to

 6   be a disaster, she recommended we change it to

 7   biodegradable. No please recall that we used the terms

 8   biodegradable only after engaging an environmental

 9   attorney who advised us to use that term.               Tom Garber

10   testified similarly that the lawyer said we could not

11   use compostable and that we should use biodegradable

12   and I believe we followed her advice.

13              JBR argues that that’s not an intentional

14   waiver of privilege because one could readily discern

15   from its privilege logs that that is the advice the

16   attorney gave, we just don’t think that’s correct.

17   Privilege logs don’t say what your attorney advised

18   you, they say advice from attorney regarding product

19   labeling, they don’t say and the attorney told us to

20   advertise the product as biodegradable and not

21   compostable.

22              THE COURT:      And I mean also I guess sometimes

23   clients follow an attorney’s advice, sometimes they

24   don’t. I mean you can’t really tell whether or not,

25   the fact that a party consults an attorney regarding
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 11 of 85
 1                                                               11

 2   an issue doesn’t tell you whether the client is

 3   following the attorney’s advice or not.

 4              MS. BRANNON:      That’s right, Your Honor , I mean

 5   we would agree with that.          And JBR is arguing that it

 6   changed its labeling to begin using the term

 7   biodegradable for the first time after consulting the

 8   attorney. Again, we don’t think that proves the

 9   attorney’s advice for the reason you noted, but also

10   we don’t think that is factually accurate because

11   we’ve found through discovery evidence of them using

12   that term extensively prior to the time when they say

13   they engaged this attorney.

14              So we do believe that these were intentional

15   disclosures of a portion of the advice and the

16   disclosures, the undisclosed or withheld

17   communications concern the same subject matter. So the

18   advice that Mr. Moore is saying that they would like

19   to produce only under a 502(D) order and claim that

20   they haven’t waived privilege over, is really the same

21   subject matter.

22              JBR witnesses say they were told to advertise

23   their products as biodegradable but the withheld

24   communications actually don’t say that.              And we know

25   that, Your Honor, because we reviewed some of the
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 12 of 85
 1                                                               12

 2   documents that JBR produced to us before JBR attempted

 3   to claim privilege over them. And in light of Your

 4   Honor’s order dated May 7, we understand that we can

 5   use the content of the documents to the extent we

 6   became aware of it, before JBR asserted privilege.

 7              THE COURT:      Let me ask you a questio n, I’m

 8   looking at JBR’s ninth affirmative defense which I

 9   think was cited in one of your letters, and the ninth

10   affirmative defense reads as follows:             “The complaint

11   in each of the purported causes of action asserted

12   therein against JBR is broad in whole o r in part

13   because at all times and places mentioned JBR acted

14   without malice and with a good faith believe in the

15   propriety of its conduct.”

16              If, in support of that defense, defendant,

17   excuse me, JBR was not going to rely on the advice of

18   counsel, would the re still be a waiver? I mean if they

19   were going to support that device by saying, you know,

20   one of our staff members took the cup, put it in his

21   compost pile, came back in six months and the cup was

22   gone, the cup had dissolved, in other words, they were

23   relying on a factual basis for the claim, not the

24   advice of counsel, would there still be a waiver?

25              MS. BRANNON:      Yes.
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 13 of 85
 1                                                               13

 2              THE COURT:      Why?

 3              MS. BRANNON:      And, well, two reasons. One is

 4   that we believe they separately waived the affirmative

 5   testimony, but if you --

 6              THE COURT:      Okay, put that aside, put aside

 7   the testimony and document production, if their good

 8   faith defense was based on factual matters, factual

 9   things, not the advice of counsel, would there still

10   be a waiver?

11              MS. BRANNON:      Yes.

12              THE COURT:      Why?

13              MS. BRANNON:      So even setting aside the

14   intentional disclosure --

15              THE COURT:      Right.

16              MS. BRANNON:      The good faith defense calls

17   into question JBR’s saying it had a good faith belief

18   and the propriety of its actions.            And it’s belief and

19   the propriety of it s actions goes to its understanding

20   of the law.

21              THE COURT:      The facts, I guess.

22              MS. BRANNON:      Multiple parties in other cases

23   have tried to run this particular argument, that they

24   can assert a good faith defense without pulling in

25   their advice of counsel and the Courts have rejected
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 14 of 85
 1                                                               14

 2   that.    So the Court in Bilzerian, Mr. Bilzerian wanted

 3   to testify that he acted in good faith with his

 4   disclosures, his securities disclosures, and he said

 5   he could do that without getting into the advice from

 6   his counsel and just talk about his own knowledge of

 7   the law. And the Court said Bilzerian’s testimony that

 8   he thought his actions were legal would have put his

 9   knowledge in the law and the basis of his

10   understanding of what the law required in issue. His

11   conversations with counsel regarding the legality of

12   his schemes would have been directly relevant in

13   determining the extent of his knowledge.

14              The same is true in the Chipotle Mexican Grill

15   case that we cited.        Chipotle wanted to assert a good

16   faith defense to labor stan dards violations and they

17   wanted to argue good faith without disclosing advice

18   of counsel.      And the Court, again, rejected that. The

19   Court said where the defendant has clearly benefitted

20   from advice of counsel on the various issue on which

21   it asserts good faith, it puts its relevant attorney -

22   client communications at issue and thereby waives its

23   privilege.

24              So there are multiple other cases that we’ve

25   cited but when a defendant in a claim asserts a good
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 15 of 85
 1                                                               15

 2   faith defense in the propriety of its actions, it is

 3   waiving, it has received advice of counsel on that

 4   particular issue, it waives its privilege over those

 5   communications because that goes to its good faith. If

 6   their counsel told them, and we’ve seen some

 7   communications where their counsel told them that the y

 8   were really concerned about the use of biodegradable

 9   and that it was problematic, that goes to JBR’s good

10   faith defense.

11              We don’t think the documents suggest anything

12   like telling JBR to use the term biodegradable.

13   Counsel told JBR after seeing their biodegradable logo

14   I really do not think this will work. And counsel

15   explained that biodegradable claims were very

16   difficult to make and talked with JBR about some heavy

17   caveats on the use of the term, including that you

18   would need to disclose what you mea nt by it in close

19   proximity to the word, including what you mean, how

20   long would it take the product to break down, would it

21   break down in a reasonable period of time which the

22   Federal Trade Commission defines as one year, and

23   under what conditions would i t break down when

24   disposed of in customary fashion.

25              So JBR’s selective disclosures in the
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 16 of 85
 1                                                               16

 2   deposition and its good faith defense are both

 3   independent reasons why it’s waived privilege over the

 4   subject matter of its environmental advice. And we

 5   believe that if we did as Mr. Moore is suggesting and

 6   had a 502(D) order and allowed them to continue

 7   claiming privilege here, they would continue directing

 8   their witnesses not to answer questions at depositions

 9   beyond what they’ve chosen to disclose.

10              So, for example, they volunteered their view

11   that their attorney had told them to use the term

12   biodegradable and not compostable and then when asked

13   about caveats on that advice they were told not to

14   answer because the caveats would be privileged. And

15   that’s exactly the s ort of using privilege as both a

16   sword and shield, this is a quintessential example of

17   what the Courts don’t permit and I think both choices

18   that JBR has made have waived privilege over this

19   advice.

20              THE COURT:      Okay, thank you.       Mr. Moore, could

21   you just t ap the microphone and make sure it’s, and

22   try to speak into it, please, to the extent you can.

23              MR. MOORE:      Yes, Your Honor.

24              THE COURT:      Thank you.     All right, let me ask

25   you to start with your ninth affirmative defense here,
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 17 of 85
 1                                                               17

 2   the good faith, you had charact erized it as good faith

 3   belief. Assuming, without deciding that that’s a

 4   defense to a 43(A) claim, is your good faith defense

 5   predicated on the advice of counsel?

 6              MR. MOORE:      Your Honor, I don’t think we’ve

 7   taken a position on that yet.

 8              THE COURT:      Well th at’s why I’m asking the

 9   question.

10              MR. MOORE:      Well and the reason we haven’t

11   taken a position on that yet is because they haven’t

12   served any discovery on that point.

13              THE COURT:      I’m asking the question though, so

14   you have an obligation to answer my ques tion whether

15   they’ve served discovery on that or not.

16              MR. MOORE:      Understood, Your Honor.         Your

17   Honor, we did not reference advice of counsel in the

18   affirmative defense.

19              THE COURT:      I can read.      I can read your

20   answer, so, so far you haven’t told me anyt hing I

21   don’t already know.

22              MR. MOORE:      Yes, Your Honor.

23              THE COURT:      Are you predicating your good

24   faith defense on the advice of counsel, yes, no, we

25   don’t know, maybe?
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 18 of 85
 1                                                               18

 2              MR. MOORE:      We don’t know, maybe, is what I

 3   would say, because the parties have not ye t reached a

 4   schedule on when they’re going to reveal whether

 5   they’re asserting advice of counsel as a basis for

 6   their claims or defenses.

 7              THE COURT:      Well isn’t that what your

 8   witnesses have already testified to?

 9              MR. MOORE:      No, Your Honor .

10              THE COURT:      Re ally?

11              MR. MOORE:      These witnesses were not 30(B)(6)

12   witnesses. These witnesses were individual percipient

13   fact witnesses testifying --

14              THE COURT:      Were they managers, directors or

15   officers?     What’s Jim Roger’s position with JBR?

16              MR. MOORE:      He would be an officer.

17              THE COURT:      Yes. I mean he testified, “upon

18   the advice, of our attorney, which turned out to be a

19   disaster, she recommended we change it to

20   biodegradable.”

21              MR. MOORE:      Your Honor, I think the point with

22   respect to what he’s testifying is already r evealed in

23   the record elsewhere.

24              THE COURT:      But that’s not the relevant factor

25   with respect to whether or not there’s a waiver based
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 19 of 85
 1                                                               19

 2   on an advice of counsel defense. The fact that it

 3   might be inferred from other documents in the record

 4   doesn’t mean there is no waiver.

 5              MR. MOORE:      Yes, Your Honor, but the point

 6   that JBR is making is that if we look at the

 7   chronology, in non -privileged documents in the

 8   production, Jim Rogers says, a week before he hires

 9   counsel he says to one of his customers, this is a

10   complex area, biodegradable claims, compostable

11   claims, and we don’t want to get in trouble so we’re

12   going to look into it, we’re going to hire an expert.

13   He then hires counsel to advise on that issue. Then a

14   label comes out a few months later that says

15   biodegradable.      Those are all independently known

16   facts that have nothing to do with the advice given.

17   And he is then --

18              THE COURT:      Well, no, but his testimony

19   expressly references the advice.            Which suggests that

20   that’s what you were relying on.            I mean if yo u are

21   going to offer testimony in your defense that we were

22   concerned about whether we could use particular terms

23   on our packaging, we spoke to an attorney and after we

24   spoke to the attorney we used biodegradable, you are

25   circumstantially asserting the adv ice of counsel as a
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 20 of 85
 1                                                               20

 2   defense.

 3              I mean the fact that, I don’t think it makes,

 4   the fact that you’re not expressly stating we spoke to

 5   the attorney and the attorney told us we could say X,

 6   Y and Z, the fact that you are not expressly

 7   articulating it that way, I don’t think makes a

 8   difference.

 9              MR. MOORE:      Your Honor, I think it does make a

10   difference.

11              THE COURT:      Why?

12              MR. MOORE:      Because this is not 30(B)(6)

13   testimony, the cases they’ve cited relate to testimony

14   by individuals --

15              THE COURT:      No, but it’s the te stimony of an

16   officer.

17              MR. MOORE:      Or testimony in the context of --

18              THE COURT:      Rogers was an officer?

19              MR. MOORE:      He was, but his testimony is not

20   binding as to Rogers, as to Rogers’ legal contentions.

21   He has no legal training. He’s a fact witness givi ng

22   his own opinion which may very well be wrong.

23              THE COURT:      Well, no, that’s incorrect. “Upon

24   advice of our attorney, our attorney which turned out

25   to be a disaster, she recommended we recommend we
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 21 of 85
 1                                                               21

 2   change it to biodegradable. He’s testifying to

 3   historical facts there, he’s not giving an opinion.

 4              MR. MOORE:      To me, he’s giving an opinion --

 5              THE COURT:      Well that may be your view of it

 6   but that’s not what the language says, he’s testifying

 7   to historical facts, he is not opining. He’s not.

 8   You’re telling me now black is white. I was born at

 9   night, but not last night, and I think I’ve told

10   everybody that before.

11              MR. MOORE:      Your Honor, he’s testifying as to

12   his view, a view which was disagreed with by others.

13              THE COURT:      He’s testifying to historical

14   facts. That argument doesn’t fly.

15              MR. MOORE:      Well, Your Honor, with respect to,

16   even if one were to assume that he testified as to

17   advice given, the problem with Keurig’s motion is that

18   it overreaches.

19              THE COURT:      How does it overreach?

20              MR. MOORE:      Because Keurig’s motion is

21   unlimited in time, unlimited in scope. They’re saying

22   he gave a little bit of testimony with respect to one

23   attorney’s advice in 2013, and they want to say, based

24   on that, that there’s a subject matter waiver for all

25   environmental label ing advice that any attorney has
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 22 of 85
 1                                                               22

 2   ever given?

 3              THE COURT:      Well let me term to Ms. Torpey and

 4   clarify that, I mean my understanding is that what

 5   Keurig is seeking here are the attorney -client

 6   communications regarding the use of biodegradable,

 7   compostable or similar, let’s call them

 8   environmentally friendly terms, I think you called it

 9   green washing, similar terms on the packaging.                I mean

10   is that what you’re seeking or are you seeking

11   something beyond that?

12              MS. BRANNON:      We’re seeking all of their

13   environmental advice related to their packaging,

14   including the advice they received from Ms. Abramson

15   and Cobalt Law. But their good faith defense is not

16   limited to good faith as to one aspect, they’ve

17   asserted a good faith defense as to the entirety of

18   Keurig’s c ounterclaims. And --

19              THE COURT:      No, but your counterclaim, this is

20   why I asked you at the outset, your counterclaim is

21   limited to the environmental claims on their

22   packaging, not the calorie content or the caffeine

23   content or some other representation reg arding their

24   product.

25              MS. BRANNON:      Yes, Your Honor, we are only
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 23 of 85
 1                                                               23

 2   seeking their environmental advice regarding

 3   environmental advertising.

 4              THE COURT:      Okay, go ahead.

 5              MR. MOORE:      So, Your Honor , the problem with

 6   that is it’s imprecise.         There was one attor ney --

 7              THE COURT:      Is there environmental advertising

 8   that JBR engaged in besides this biodegradable

 9   representation on its packaging?

10              MR. MOORE:      Yes, Your Honor, the counterclaim

11   that Keurig has asserted basically takes issue with

12   every label that JBR has ever done for the last six

13   years, including the label that the attorney in

14   question, Ms. Abramson, advised on, but that was the

15   label back in 2013, that label changed in January,

16   2015.    Keurig’s counterclaim covers ever label after

17   that.    so their request for subject matter waiver

18   extends to numerous other versions of the label that

19   have nothing to do with the advice given by Ms.

20   Abramson.     Ms. Abramson and her firm were no longer

21   representing JBR as of September of 2015. Their

22   proposed waiver would extend to Arnold & Porter which

23   came in after Ms. Abramson, and it would potentially

24   extend to other firms.         And so because it’s not

25   limited to the particular --
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 24 of 85
 1                                                               24

 2              THE COURT:      Well with respect -- with respect

 3   to other packaging, beyond the packaging that Cobalt

 4   advised you on, I mean are you relying on the advice

 5   of counsel with respect to that other packaging?

 6              MR. MOORE:      Not necessarily, Your Honor. One

 7   thing I want to make clear is the affirmative defense

 8   is based on many other factual circumstances. The

 9   thing to remember is this is a federal Lanham Act

10   claim, this is not a claim under California state law.

11   The advice they’re talking about that --

12              THE COURT:      My first question to your

13   adversary about the nature of their claim expressly

14   referenced Section 43(A) of the Lanham Act.               So I get

15   that.

16              MR. MOORE:      And the problem is the advice at

17   issue in the arbitration in California relates to a

18   California labeling law, that’s not what is at issue

19   in the Keurig counterclaim.

20              THE COURT:      I mean it’s the same packagin g, is

21   it not?

22              MR. MOORE:      It is the same packaging, yes.

23              THE COURT:      Did you sue Cobalt for its advice

24   regarding compostable versus biodegradable?

25              MR. MOORE:      Yes, Your Honor.
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 25 of 85
 1                                                               25

 2              THE COURT:      Okay.    For the life of me though I

 3   don’t understand why you haven’t put it at issue here

 4   given the defense. I mean if you want to tell me why

 5   it’s not at issue I’m happy to hear you.

 6              MR. MOORE:      Yes, Your Honor, the defense, so

 7   the claim relates to the truthfulness of the

 8   advertising, and JBR has many factual predicates for

 9   the truthfulness of that advertising, particular

10   certifications that JBR obtained, as well as --

11              THE COURT:      You may have multiple

12   justifications but if one of them is the advice of

13   counsel then you’re putting that advice in issue.

14              MR. MOORE:      But, Your Honor, I don’t think we

15   have --

16              THE COURT:      I mean it’s a closer case, I mean

17   I heard Ms. Torpey’s argument, I mean it was a closer

18   case --

19              MS. BRANNON:      Ms. Brannon, Your Honor.

20              THE COURT:      I’m sorry?

21              MS. BRANNON:      Ms. Brannon.

22              THE COURT:      I’m sorry.

23              MS. BRANNON:      Sorry.

24              THE COURT:      My apologies. There’s so many

25   talented attorneys here I lose track.             My apologies.
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 26 of 85
 1                                                               26

 2   No, I mean, you know, I asked Ms. Brannon the

 3   hypothetical of, you know, whether or not there would

 4   still be a waiver if the defense was ba sed on a

 5   scientist at JBR, you know, putting a cup in his or

 6   her compost pile and coming back six months later and

 7   finding out that it was gone. And I understand her

 8   argument. But if one of the predicates for your good

 9   faith defense is advice of counsel, i t’s one of many,

10   I don’t understand why that doesn’t put it at issue,

11   why that doesn’t put the advice at issue?

12              MR. MOORE:      Well, Your Honor, that would put

13   the advice at issue, but my point there is it’s

14   premature. We haven’t done that yet. They haven’t

15   served a contention interrogatory and they haven’t

16   served a 30(B)(6) notice asking for our contentions.

17   If they do that and then we respond and put it at

18   issue, then that would be putting it at issue. We

19   haven’t done that.

20              THE COURT:      But it seems like bas ed on Mr.

21   Roger’s testimony, that horse has already left the

22   barn.

23              MR. MOORE:      Not necessarily, Your Honor, we

24   may very well put in other testimony from others with

25   knowledge of other facts that we would rely on
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 27 of 85
 1                                                               27

 2   instead.

 3              THE COURT:      Well what about her fal lback

 4   argument though that if you are doing that, the advice

 5   of counsel is still in issue?

 6              MR. MOORE:      No, Your Honor , I don’t think it

 7   is because he only testified as to that she advised

 8   him whether it was biodegradable or compostable. And

 9   the nature of that advice, what the statutes say, and

10   Ms. Brannon started to go into the details --

11              THE COURT:      The Lanham Act doesn’t say

12   anything about biodegradable or compostable.

13              MR. MOORE:      Sorry, Your Honor?

14              THE COURT:      The text of the Lanham Act doesn’t

15   say anything about biodegradable or compostable, you

16   reference what the statute says, the statute doesn’t

17   say anything, doesn’t reference those terms.

18              MR. MOORE:      Yes, Your Honor, but the, I think

19   in the non -privilege communication before Ms. Abramson

20   was hired, Jim Rogers had noted that there were

21   multiple laws at issues. There was FTC, I should say

22   there were multiple sets of regulations and guidelines

23   at issue, there were FTC guidelines at issue and there

24   were state laws potentially at issue.             And so to the

25   extent that he then hired an attorney to advise
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 28 of 85
 1                                                               28

 2   regarding that, that advice, he already telegraphed in

 3   a non-privileged communication that that’s what he was

 4   going to do.

 5              THE COURT:     No, but that’s not the operative

 6   fact as to whether there’s a waiver.          I mean it seems to

 7   me, and you tell me if you have case authority to the

 8   contrary, but is seems to me that is a party testifies I

 9   was concerned about doing X, because I was concerned about

10   doing X I spoke to an attorney. After I spoke to the

11   attorney I felt reassured and I did X.           That’s just, in my

12   mind that’s just as much an assertion of the advice of

13   counsel as if the witness testified I spoke to the

14   attorney, I told the attorney X, Y and Z, the attorney

15   told me X, Y and Z doesn’t violate the Lanham Act and that

16   I can do X, Y and Z. It would seem to me that those two

17   hypothetical situations are the same.

18              MR. MOORE:     No, Your Honor, I don’t think

19   they’re the same.

20              THE COURT:      Why not?     One you’re doing it by

21   inference, one you’re doing it by direct testi mony,

22   but what’s the difference?

23              MR. MOORE:      Well the problem here is that food

24   companies, beverage companies all the time ask for

25   advice of counsel with respect to their claims. And
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 29 of 85
 1                                                               29

 2   one can infer that after they then changed the label

 3   that that was based on advice of counsel.

 4              THE COURT:      Why is that inference more

 5   compelling than an inference that the client decided

 6   to ignore the advice of counsel?            Clients sometimes

 7   take attorneys’ advice, sometimes they don’t.

 8              MR. MOORE:      And there is no evidence in th e

 9   record that any advice was ignored.

10              THE COURT:      Well, there is no evidence that it

11   was followed, either.

12              MR. MOORE:      Yes, Your Honor, that’s true.

13              THE COURT:      So, I mean, if you want to argue

14   the inference that speaking with counsel resulted in

15   the client’s following the advice of counsel, why are

16   they not entitled to explore that?             I mean that’s the

17   inference you want to argue.

18              MR. MOORE:      They would be if we argue that, we

19   haven’t argued that.

20              THE COURT:      Well Roger’s testimony certainly

21   makes that assertion.

22              MR. MOORE:      And, Your Honor, the problem I

23   have with that is we’re not, we haven’t said that

24   we’re going to rely on that.

25              THE COURT:      But when is discovery closed,
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 30 of 85
 1                                                               30

 2   refresh my memory, when does discovery close here?

 3              MR. MOORE:      In November. And the point I would

 4   make there is that no party has taken a position as to

 5   what they were going to rely on. I don’t know if

 6   Keurig is going to rely on advice of counsel with

 7   respect to anticompetitive intent as to what actions

 8   it’s taken.      So I don’t th ink they have taken a

 9   position on that or said that they are required to at

10   this point. So, similarly, I don’t think Rogers is

11   required to at this point.

12              THE COURT:      Well, there is some case authority

13   that I’m aware of in the patent context, I can’t

14   remember the name of the case, there’s a decision by

15   Judge McKelvie in the District of Delaware from about

16   20 years ago or so, which suggests that, at least in

17   the patent context, the determination of whether or

18   not an alleged infringer is going to rely on the

19   advice of counsel should be made toward the close of

20   discovery here. But it has to be made in sufficient

21   time for the adverse party to take discovery.                I mean

22   if the close of discovery here is six months away, and

23   usually the close of discovery is a very he ctic

24   period, why is not now the appropriate time to make

25   that determination?
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 31 of 85
 1                                                               31

 2              MR. MOORE:      It is if they serve an

 3   interrogatory or 30(B)(6) notice on that point, but

 4   they haven’t done that yet.           And in the patent case

 5   context, typically the parties will agre e to a

 6   schedule where if the defendant wants to rely on an

 7   opinion of counsel, they will disclose it at a

 8   particular point in time and the plaintiff will then

 9   have the opportunity after that to take discovery on

10   that point.

11              The parties he could very well agree to a

12   schedule like that, but they haven’t done so yet.                 And

13   if they do so, then Rogers will comply with that, and

14   we would expect, likewise, Keurig would comply with

15   that with respect to disclosing any legal advice it

16   wishes to rely on with respect to intent issues as to

17   Rogers’ claims against Keurig.

18              THE COURT:      The packaging that Cobalt gave you

19   advice on, JBR used that packaging from when to when,

20   or does it still use it?

21              MR. MOORE:      Yes, Your Honor, the packaging

22   came out around October of 201 3. Then in January of

23   2015, a third party non -attorney contacted JBR as well

24   as JBR’s customer, Costco, and asserted that that

25   packaging violated California law.
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 32 of 85
 1                                                               32

 2              THE COURT:      Just give me those dates again,

 3   was it October, 2013?

 4              MR. MOORE:      Yes, October of 2013 was when the

 5   97 percent biodegradable packaging was introduced.

 6              THE COURT:      And it was used through when or

 7   are you still using it?

 8              MR. MOORE:      It was abandoned in early 2015.

 9   And the reason it was abandoned is because a non-

10   attorney came to Rogers’ customer, as well as Rogers,

11   and said, hey, we don’t like this packaging, we think

12   you’re in violation of California law. Rogers then, in

13   an abundance of caution, stopped using the packaging.

14   It had nothing to do with any advice of counsel at

15   that time, it had to do with the factual assertion of

16   a third party non-attorney.

17              THE COURT:      All right.     I’ve asked you a lot

18   of questions, is there anything else you want to tell

19   me, I’ll try not to interrupt you.             Go ahead.

20              MR. MOORE:      Your Honor, Ms. Brannon refere nced

21   some documents that JBR inadvertently produced and

22   started to go into the content of those documents. I

23   would note that this reflects a change in Keurig’s

24   position. Keurig did not include any of those

25   documents in its letter briefing and it simply
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 33 of 85
 1                                                               33

 2   referenced them in oral argument for the very first

 3   time without us having any opportunity to rebut that,

 4   and, Your Honor, the documents aren’t even before you.

 5   So to the extent that they were going to rely on that

 6   as part of the basis for the motion, there would need

 7   to be further briefing on that issue.

 8              THE COURT:      All right, anything else you want

 9   to tell me?      Anything else you want to tell me?

10              MR. MOORE:      Your Honor, Ms. Brannon also

11   stated that the claims related to green washing and

12   focused on biodegra dable and compostable. I would just

13   note that Keurig’s counterclaim also includes claims

14   related to no plastic cup and claims related to more

15   recent versions of the labels and pat of the concern

16   about overreach is that their request for a subject

17   matter waiver would extend to those more recent

18   labels. They don’t even have anything to do with

19   biodegradable or compostable.

20              THE COURT:      I just want to make sure I’m

21   clear, Cobalt only gave you advice with respect to the

22   packaging or gave your client advice with respect to

23   the packaging used from October ’13 through early

24   2015, is that right?

25              MR. MOORE:      A couple of clarifications there.
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 34 of 85
 1                                                               34

 2   Cobalt continued to be involved until September of

 3   2015. So they did advice on one further round of

 4   packaging which was packag ing relating to a no plastic

 5   cup package that was also used in 2015. And they then

 6   ceased to be involved shortly after the California

 7   District Attorneys sent a letter to JBR. At that

 8   point, JBR, as well as its customer, Costco, hired

 9   Arnold & Porter to def end JBR with respect to the

10   claims asserted by the California District Attorneys.

11   And shortly after Arnold & Porter was hired, Cobalt

12   ceased to represent JBR.

13              And so the point there, Your Honor, is that

14   any labels after September of 2015, Cobalt had nothi ng

15   to do with.      So their waiver would extend to other

16   counsel that had nothing to do with the advice that

17   was discussed in deposition testimony of Jim Rogers

18   and Tom Garber.

19              THE COURT:      All right, anything else?

20              MR. MOORE:      Thank you, Your Honor.

21              THE COURT:      Okay.    Ms. Brannon, let me ask you

22   a question that I didn’t ask you before, something

23   that I touched upon with your adversary, there is, as

24   I said, there is case authority at least in the patent

25   context, because of the significance of asserting an
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 35 of 85
 1                                                               35

 2   advice of counsel defense and the fact that it does

 3   waive attorney -client privilege with respect to a

 4   number of communications. There is some case authority

 5   that that determination should be made toward the

 6   close of discovery when all the other facts are known

 7   and the parties are in a position to make an informed

 8   decision as to whether to rely on the advice of

 9   counsel defense.       Is a finding of waiver premature

10   here? I mean is this something that we should set a

11   schedule for both sides to formally commit to relyi ng

12   on advice of counsel or not relying on the advice of

13   counsel?

14              MS. BRANNON:      No, Your Honor.

15              THE COURT:      Why not?

16              MS. BRANNON:      It’s not premature here for two

17   reasons, and I think we’re mixing a bit the two

18   different independent bases for a finding of w aiver

19   here. One is the intentional disclosures and

20   depositions, that does relate to Ms. Abramson and

21   Cobalt Law’s advice. Those were selective, self -

22   serving representations, JBR chose not to testify or

23   answer questions about caveats on that advice. And

24   because --

25              THE COURT:      Right, but if they don’t rely on
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 36 of 85
 1                                                               36

 2   it at trial or in a summary judgment motion, is

 3   discovery on it appropriate?

 4              MS. BRANNON:      Yes, Your Honor.

 5              THE COURT:      Why?

 6              MS. BRANNON:      Discovery is appropriate here --

 7              THE COURT:      If they don’t asser t it, I mean if

 8   they don’t assert it as a defense, assuming it is a

 9   defense, if they don’t assert it as a defense, how is

10   discovery on it appropriate?

11              MS. BRANNON:      Discovery is appropriate because

12   under Federal Rule of Evidence 502, when there is a

13   disclosure in a federal proceeding, that waives

14   privilege as to other withheld communications if the

15   waiver --

16              THE COURT:      Yeah, but you’ve got Rule 26 which

17   says to take discovery it’s got to be relevant to a

18   claim or defense.

19              MS. BRANNON:      Sure, and the discl osure here --

20              THE COURT:      I think it’s also in Article 4 of

21   the Federal Rules of Evidence, but go ahead.

22              MS. BRANNON:      The disclosure here, there’s

23   three conditions, the disclosure has to be

24   intentional, it has to concern the same subject matter

25   as the und isclosed material --
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 37 of 85
 1                                                               37

 2              THE COURT:      No, but my question is relevance

 3   which you are not addressing.           If they don’t assert

 4   the advice of counsel as part of their affirmative

 5   defense, how is it relevant, if it’s not relevant you

 6   never get to questions of privilege or waiver.

 7              MS. BRANNON:      Well they have now put into the

 8   record their claim that they were given this advice,

 9   and we should, because they made, and the cases we’ve

10   cited are very similar to this one in that there was a

11   selective intentional disclosure of a portion of the

12   advice and we should be --

13              THE COURT:      Well, Bilzerian at least was at

14   trial, we’re not at trial yet.

15              MS. BRANNON:      That’s true.       But not all of the

16   cases we sited were at trial, and they dealt with

17   discovery. The Chipotle case, for example, that was,

18   the Court ordered that --

19              THE COURT:      No, but come back to my question.

20   Let’s assume that a week from now JBR sends you a

21   letter saying we’ve reviewed the matter and we have

22   decided that we are not going to rely on the advice of

23   counsel di rectly or indirectly in any way, shape or

24   form in the defense, in our defense against your

25   Lanham Act claim. Wouldn’t that take the issue of the
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 38 of 85
 1                                                               38

 2   advice of counsel out of the case entirely?

 3              MS. BRANNON:      No, Your Honor, well I would say

 4   a couple of things.        We have more than Lanham Act

 5   claims, we also have California law claims. If they

 6   withdrew their entire good faith defense, then if that

 7   were the only basis for waiver then that would end the

 8   matter but we do have the independent intentional

 9   disclosures.      They are asserting good faith. One

10   cannot assert a good faith defense that one had a good

11   faith belief in the propriety of their actions without

12   opening up advice of counsel. So they have already

13   asserted that defense affirmatively and under

14   Bilzerian, Chi potle and the other cases I’ve cited, we

15   are now entitled to see the remainder because of that

16   asserted good faith defense, even if they try to argue

17   that they weren’t relying on advice of counsel.

18              I would point, Your Honor, to their letter --

19              THE COURT:      Are you though taking an

20   inconsistent position by also arguing that good faith

21   is immaterial?

22              MS. BRANNON:      No, Your Honor, be believe as a

23   matter of law that this is not a valid defense and we

24   do intend to argue that at summary judgment, but the

25   time for discovery is now.          And they have asserted --
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 39 of 85
 1                                                               39

 2              THE COURT:      Well, no, I mean if it’s legally

 3   deficient you could make a Rule 12 motion.               I mean the

 4   validity of your argument regarding whether it’s a

 5   defense is a matter of law, not a matter of fact, as I

 6   understand it.

 7              MS. BRANNON:      It’s both. We both believe that

 8   the facts --

 9              THE COURT:      You’re saying given some facts it

10   could be a valid defense to a 43(A) claim?

11              MS. BRANNON:      No, Your Honor, we believe

12   neither the law nor the facts support it and we want

13   discovery on the facts now because --

14              THE COURT:      No, but how does, your contention

15   that it’s not a valid defense, does that turn on facts

16   or does that turn on law?

17              MS. BRANNON:      Both.

18              THE COURT:      How does it turn on facts? I mean

19   if you’re saying it turns on facts, that suggests that

20   there is some factual circumstances in which it could

21   be a good defense to a 43(A) claim.

22              MS. BRANNON:      Oh, no, sorry, Your Honor, I

23   mean to say that we believe it is neither factually

24   nor legally supported, but we would like discovery on

25   the factual aspects of that. I would, in their letter
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 40 of 85
 1                                                               40

 2   of April --

 3              THE COURT:      Is it fair though, I guess this is

 4   sort of my concern, let’s assume that I grant your

 5   motion to compel and you get discovery on some of the

 6   communications or some se t of communications as to

 7   which JBR is asserting privilege, and then later on

 8   down the road you argue that, you make a Rule 12

 9   motion or you make a Rule 56 motion arguing that good

10   faith is not a defense to a 43(A) false advertising

11   claim and you prevail o n that, is that a fair result?

12   I mean then you’ve taken, you’ve successfully argued

13   that they can’t assert the defense anyway but you

14   still proved their attorney -client communications with

15   respect to something which ultimately becomes a

16   nonissue in the cas e. Is that fair?

17              MS. BRANNON:      I believe it is, Your Honor.

18              THE COURT:      Why?

19              MS. BRANNON:      This is just not about their

20   good faith defense but their sort of broader story of

21   the case. Their witnesses volunteered at depositions

22   that they are good actors and that they were given bad

23   advice by their lawyer. This is something that they

24   affirmatively used but they are not trying to shield

25   the caveats on that advice. And even in their letter
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 41 of 85
 1                                                               41

 2   of April 24 --

 3              THE COURT:      Let me interrupt you and ask Mr.

 4   Moore a ques tion, is JBR claiming that the testimony

 5   that’s cited by defendants in their letter was

 6   inadvertent?

 7              MR. MOORE:    No, Your Honor , we’re not claiming

 8   it’s inadvertent.

 9              THE COURT:      Okay.     All right, go ahead.

10              MS. BRANNON:      In their letter of April 24, Mr.

11   Moore says that they have not yet decided if they’re

12   pointing to advice of counsel as a basis of their

13   belief in the propriety of their actions. And we think

14   under the law they can’t set aside advice of counsel,

15   but their letter --

16              THE COURT:      I’m sorry, sa y that again, I just

17   didn’t hear you.

18              MS. BRANNON:      So --

19              THE COURT:      I just didn’t hear, I’m not

20   quibbling with what you said, I just didn’t hear you.

21              MS. BRANNON:      Sure, you asked Mr. Moore if

22   they have taken a position on whether advice of

23   counsel contributed to the good faith belief and he

24   said they have not yet decided that.             We believe,

25   under the law, that when you assert a good faith
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 42 of 85
 1                                                               42

 2   defense you open up discovery on advice of counsel you

 3   received on that subject to see whether you listened

 4   to it or not and how it informed your understanding of

 5   the law.

 6              But also, in their letter of April 24 t h on the

 7   first page, the last complete paragraph, JBR, Mr.

 8   Moore writes “JBR’s managers realized in 2013 that the

 9   law relating to these issues was not something that

10   JBR had expertise in, so they looked to hire an

11   attorney with that expertise. So they are pointing in

12   their own letter on this issue to their reliance on

13   their counsel, which is something that their witnesses

14   were affirmatively pushing. And as Your Honor said,

15   the horse is out of the barn, this is exactly under

16   the case law what creates a waiver.

17              And so we believe we are entitled to their

18   full advice. And Mr. Moore says Ms. Abramson only

19   advised on product labeling between 2013 and 2015.                We

20   don’t think, well first their good faith defense is

21   not just as between 2013 and 2015, it’s to all of our

22   claims, and we believe they’ve opened up their advice

23   on environmental law, environmental advertising

24   because of this defense across the full period. But

25   also their privilege log did not match those dates,
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 43 of 85
 1                                                               43

 2   they had --

 3              THE COURT:      I’m sorry, the privilege log did

 4   not what?

 5              MS. BRANNON:      Did not match the dates that Mr.

 6   Moore just gave you. The privilege log that they had

 7   produced to us claimed privilege over comm unications

 8   with Ms. Abramson dated from 2011 through 2017.

 9   Yesterday, without any explanation, we received a

10   revised privilege log from JBR and that changed the

11   dates on a bunch of the entries. So it now shortens

12   the period by changing all of the dates, i t shortens

13   the period when they were communicating with Ms.

14   Abramson, in particular. We’re still working to

15   understand the scope of their inexplicable revisions

16   to the log and we’ll need to confer with them to

17   understand, it seems that there were very wide spread

18   errors in their log. But again, even if you think that

19   Ms. Abramson’s advice was more limited in time and

20   it’s not at all clear that it was, they are asserting

21   a broad good faith defense across the period.

22              Also, we don’t believe that Ms. Abramson’s

23   advice was limited to biodegradable and compostable

24   because we’ve seen the documents and we didn’t argue

25   about this in our letter because the issue of the
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 44 of 85
 1                                                               44

 2   appropriate use of inadvertently produced documents

 3   was still pending at the time. Your Honor issued an

 4   order on that on May 7, clarifying that if a party

 5   became aware of the document and reviewed the document

 6   before the producing party claimed privilege,

 7   therefore you could use it.

 8              THE COURT:      Your Lanham Act, your 43(A) claim,

 9   is this is, I come back t o what I asked you early on

10   in your argument, your 43(A) claim, as I understand

11   it, and tell me if I’m wrong, is limited to the, let

12   me refer to it as the environmentally friendly

13   representations that you’re saying JBR made on its

14   packaging.

15              MS. BRANNON:      Yes, Your Honor, she advised on

16   other types of environmental representations. And I

17   would, I think --

18              THE COURT:      But we agree, let me just

19   interrupt you and ask you a question, I mean do we

20   agree that if there is a waiver here, the waiver is

21   limited to advice that Cobalt gave with respect to

22   environmentally friendly representations?

23              MS. BRANNON:      As to the intentional

24   disclosures, yes, believe that it’s limited to --

25              THE COURT:      No, I mean if that’s the scope of
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 45 of 85
 1                                                               45

 2   your 43(A) claim, I mean she advises them on non-

 3   environmental issues, I’m not sure how that’s

 4   implicated in the 43(A) claim.

 5              MS. BRANNON:      No, no, I was going in a

 6   different direction which is that as to their good

 7   faith belief and the propriety of their action

 8   defense, we believe that also waives as to Arnold &

 9   Porter’s environmental advice.           So the intentional

10   disclosures are a waiver, at least as to Cobalt Law’s

11   advice, but we believe, and there is case law

12   suggesting, that once you waive on a subject like

13   environmental advertising advice, you’ve waived as to

14   the entirety of the subject. And there is, the

15   Magistrate Judge has broad discretion.

16              THE COURT:      Hold on a second though, is there

17   a claim though that their packaging after October 15

18   contained, was false regarding the environmental

19   attributes of their cups?

20              MS. BRANNON:      Yes, they did not stop using the

21   term biodegradable in 2015, Mr. Moore was incorrect

22   about that.      We’ve asked their witnesses, we’ve seen

23   their materials, they continued using that term, they

24   are even using the term biodegra dable in places. Today

25   they use 100 percent compostable.            Today, they’re
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 46 of 85
 1                                                               46

 2   using a range of claims through today and starting as

 3   early as 2011 they were using the term biodegradable,

 4   not just, they’ve used different terms on their

 5   labeling over time and they have also used different

 6   terms in advertising to customers, to retailers, on

 7   their website, and we believe that they have made

 8   deeply misleading representations about the

 9   environmental benefit of their packaging, including

10   that their products contain no p lastic when they’re

11   made of PLA, they’re made of plastic, and representing

12   that they biodegrade and compost when disposed of in

13   customary fashion, which they don’t. Their witnesses

14   have acknowledged that customers overwhelmingly throw

15   these in the trash an d they don’t biodegrade in the

16   landfill or compost.

17              THE COURT:      All right, why don’t you finish

18   your comments then I’ve got -- well let me ask my

19   questions right now actually. Let’s assume I issue an

20   order in your favor and then JBR responds by saying we

21   are withdrawing our ninth affirmative defense, would

22   you still be entitled to discovery on this issue?

23              MS. BRANNON:      Yes, Your Honor.

24              THE COURT:      Why?

25              MS. BRANNON:      Because of the intentional
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 47 of 85
 1                                                               47

 2   disclosures, because the horse is out of the barn.

 3              THE COURT:      No , but isn’t it, you’re

 4   overlooking Rule 26 though, doesn’t it have to be

 5   relevant to be discoverable?

 6              MS. BRANNON:      Yes, Your Honor.

 7              THE COURT:      Whether it’s privileged or not

 8   it’s got to be relevant.

 9              MS. BRANNON:      We believe it is relevant to the

10   communications --

11              THE COURT:      My hypothetical is they’ve

12   withdrawn their ninth affirmative defense.

13              MS. BRANNON:      Yes, Your Honor.

14              THE COURT:      How is it relevant?

15              MS. BRANNON:      It’s relevant to the -- so we

16   believe that the claims that they have made are

17   misleading, false and misleading to consumers, and we

18   believe that these communications reflect on how

19   misleading their advertising was.

20              THE COURT:     But my hypothetical, they’re not

21   relying on good faith.

22              MS. BRANNON:     That’s correct. We believe the

23   communications are relevant --

24              THE COURT:     So the truth or falsity, it’s either

25   true or false regardless of what the attorney told them?
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 48 of 85
 1                                                               48

 2              MS. BRANNON:     The advertising is, we believe

 3   that the withheld materials are directly relevant to the

 4   misleading nature of the advertising which is relevant to

 5   our claims.

 6              THE COURT:     Well, I mean either, the attorney’s

 7   comments are not going to make them more or less

 8   biodegradable or compostable, or whatever term you want to

 9   use, I mean how is it relevant then?

10              MS. BRANNON:     We believe that her, the

11   communications at issue go to consumers’ understanding of

12   the claims and go to their misleading nature.            And we

13   believe that the --

14              THE COURT:     How does what the attorney says bear

15   on whether or not a consumer understands what

16   biodegradable means?

17              MS. BRANNON:     We believe that she was discussing

18   these issues with him including the Federal Trade

19   Commission’s Green Guides and other issues that have to do

20   with the misleading nature of their advertising. And we

21   believe that JBR intentionally chose to disregard aspects

22   of that advice, very inconsistent with the testimony

23   they’ve given on the record, and we believe that that goes

24   to the fact that their advertising is deeply misleading.

25              THE COURT:     All right.     And let me ask you
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 49 of 85
 1                                                               49

 2   another question which really has come up I guess in my

 3   discussion with Mr. Moore, is Keurig contemplating relying

 4   on the advice of counsel with respect to any of the

 5   claims here, and, if so, should we not set a date for

 6   Keurig to commit whether it’s going to rely on advi ce

 7   of counsel?

 8              MS. BRANNON:      I don’t believe Keurig has

 9   asserted any affirmative defense of advice of counsel

10   or good faith.

11              THE COURT:      Is there any potential that it’s

12   going to assert good faith or the advice of counsel in

13   the future?

14              MS. BRANNON:      I do not believe that Keurig is

15   planning to assert a good faith defense, advice of

16   counsel defense of the sort that JBR is asserting

17   here.

18              THE COURT:      Well should we set a deadline for

19   Keurig to commit on that one way or the other?

20              MS. BRANNON:      Yes, if Your Honor thinks that

21   is appropriate for all parties to have a deadline to

22   commit.

23              THE COURT:      All right.     Anything else you want

24   to tell me?

25              MS. BRANNON:      No, Your Honor.
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 50 of 85
 1                                                               50

 2              THE COURT:      It’s my practice to give both

 3   sides an equal number of chances to be heard, so Mr.

 4   Moore, if you want to say something in sur -reply, go

 5   ahead.

 6              MR. MOORE:      Yes, Your Honor.       Your Honor , I

 7   just want to address a few of the assertions just

 8   made. With respect to this notion of the good faith

 9   defense, I would note that the context here I think is

10   a little bit different, and Keurig’s theory, the

11   problem I have with it is it involves a lot of

12   speculation.      They, in the patent case example that

13   you mentioned, or in the cases cited by Keurig, you

14   would have an opinion of counsel that the pa rty would

15   then rely upon as a basis for its good faith. But

16   under Keurig’s theory here, they’re saying JBR is

17   going to rely on the advice of counsel, of an attorney

18   that JBR elsewhere called out for giving bad advice,

19   and so I think their theory just doesn ’t make any

20   sense factually.

21              THE COURT:      Well, no, I’m not sure that’s

22   accurate. I mean in the patent context, if there is a

23   claim of intentional infringement, the advice of

24   counsel is usually relevant with respect to damages

25   and you only get to damages if the advice of counsel
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 51 of 85
 1                                                               51

 2   was wrong. So I mean the fact that the advice of

 3   counsel was wrong doesn’t mean it comes out of the

 4   case. I mean in the typical patent case, the accused

 5   infringer will offer the advice of counsel as a

 6   defense to damages for intention al infringement, not

 7   to liability. I mean whether or not the accused

 8   product infringes doesn’t, is independent of the

 9   advice of counsel.

10              So I mean the fact that the advice of counsel

11   turns out to be wrong or that even that JBR in this

12   case subsequently ass erted malpractice claims against

13   the attorney, I’m not sure how that has anything to do

14   with anything.

15              MR. MOORE:      Well, Your Honor, I think it does

16   because in the typical instance where one would rely

17   on advice of counsel, one would rely on advice of

18   counsel if they wanted to assert the advice was

19   correct.     I don’t think they’ve --

20              THE COURT:      Well, no, the advice of counsel

21   doesn’t, you know, whether or not you violated the

22   Lanham Act, you can’t offer testimony on an attorney

23   as to whether or not you viol ated the Lanham Act,

24   that’s a decision for the fact finder.

25              MR. MOORE:      Yes, Your Honor.
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 52 of 85
 1                                                               52

 2              THE COURT:      I mean, you know, take a typical

 3   negligence case, plaintiff is run over by defendant’s

 4   vehicle, defendant can’t call an attorney to say, oh, no,

 5   the defendant wasn’t negligence here, I’ve tried negligence

 6   cases for 50 years and the defendant is not negligent, you

 7   can’t call an attorney to argue, to offer testimony on

 8   liability. I mean not that I’ve ever seen.

 9              MR. MOORE:    And, Your Honor, I think that goes

10   to the point is that they’re assuming that we’re going

11   to rely on advice of counsel for this good faith

12   defense when we have a number of factual predicates

13   that have absolutely nothing to do with advice of

14   counsel.

15              THE COURT:      Well what are the facts,

16   independent of advice of counsel, that you’re relying

17   on in support of your good faith defense?

18              MR. MOORE:      Well, Your Honor, I think there

19   was a deposition just last week that Keurig took for a

20   full day of one of the people involved in the

21   labeling, and in th at deposition it was noted that

22   this was kind of a new area of advertising, a new area

23   of law, it was very unsettled.           And JBR made very

24   diligent efforts in terms of obtaining certifications

25   and vetting each version of its advertising, each
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 53 of 85
 1                                                               53

 2   version of its packaging.

 3              THE COURT:      Yes, and in your letter, I mean

 4   this is what Ms. Brannon cited, “in June, 2013, JBR

 5   hired Cobalt LLP in California and began communicating

 6   with the law firm concerning environmental packaging

 7   language for its one cup product.” I mean isn’t that,

 8   isn’t what you’ve just described exactly the

 9   consultation with counsel that’s at issue here?

10              MR. MOORE:      No, it’s not, what I’m referring

11   to is JBR made efforts, it went out to its suppliers,

12   it studied the different certifications that were

13   available, it had, it consulted with environmental

14   groups. It engaged in all sorts of efforts over many

15   years to vet its packaging that had nothing to do with

16   any advice it sought from any attorney.

17              THE COURT:      All right.

18              MR. MOORE:      So those would be the independent

19   predicates. With respect to the dates issue that Ms.

20   Brannon identified, we discovered after receiving

21   their reply letter that there were some data entry

22   errors in the privilege log, but I can represent,

23   based on having been involved in the sep arate

24   litigation against Cobalt, that the dates of the

25   representation were from June 7 t h of 2015, to late
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 54 of 85
 1                                                               54

 2   September -- sorry, June 7 t h of 2013, to late September

 3   of 2015.     And those are the correct dates.

 4              Ms. Brannon just noted that their proposed

 5   waiver would extend to all Arnold & Porter

 6   communications which would then sweep in an additional two

 7   and a half years of communications from August of 2015

 8   through 2018, because Arnold & Porter was involved in

 9   defending both JBR, as well as its customer, Costco,

10   in this negotiation with the California District

11   Attorneys.

12              THE COURT:      Well are you asserting good faith

13   with respect to the entirety of their packaging

14   claims? I mean I suppose you’ve got, among your

15   defenses to their 43(A) claim, I suppose you could

16   argue good faith which may or may not be a defense.

17   And I suppose you could also argue that your

18   representations are accurate.           Are you asserting good

19   faith with respect to the entirety of their 43(A)

20   claim?

21              MR. MOORE:      Your Honor, I think at the moment

22   our defense would cover the entirety of their claim,

23   yes.

24              THE COURT:      Okay.

25              MR. MOORE:      And so in terms of the dates,
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 55 of 85
 1                                                               55

 2   their proposed waiver would basically extend to cover

 3   all these Arnold & Porter communications over several

 4   years as well as other firms.           And that would be

 5   inappropriate in terms of the breadth because there

 6   was no testimony, even if one assumes their theory

 7   based on the testimony given, there was no testimony

 8   given as to what Arnold & Porter advised JBR or any

 9   other firm advised JBR with respect to environmental

10   labeling.

11              Ms. Brannon also asserted that we

12   misrepresented the dates of when the particular labels

13   stopped, so I want to clarify that point factually.

14   The label that was the subject of the testimony.                  The

15   label that was at issue i n the Cobalt matter was a

16   particular label that JBR had from October of 2013

17   through early 2015.

18              THE COURT:      Was it still in the retail

19   marketplace after 2015?

20              MR. MOORE:      Yes, Your Honor, the label was

21   phased out, which means that, and what’s typical in

22   this industry, is not to go and pull every label --

23              THE COURT:      I presume that when JBR stops

24   using a label it’s still in the marketplace for a sell

25   off period.
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 56 of 85
 1                                                               56

 2              MR. MOORE:      Yes, Your Honor. And so when she

 3   references that after 2015 there were still labe ls out

 4   there, well yes, some products sell slower than others

 5   do, and some customers forget to change their website

 6   so they might have five year old pictures on their

 7   website, but that doesn’t change the fact that JBR, in

 8   terms of what was in its control, phased out that

 9   label in 2015.

10              THE COURT:      Anything else you want to tell me?

11              MR. MOORE:      Thank you, Your Honor.

12              THE COURT:      Okay, I’m going to reserve

13   decision on the waiver issue.           There was a letter that

14   I received yesterday from Winston & Strawn which I got

15   it yesterday afternoon, I’m not when defense counsel

16   got it here, I’m not sure if defense, if the defense

17   is in the position to address any of the issues in

18   there today or not.

19              MS. NEWTON:      Your Honor, we saw that it was

20   filed as we were walking o ut the door to head to the

21   airport to come here, so we are not prepared to

22   address the issues, although we would like an

23   opportunity, including as to those many issues that we

24   understood they were not raising, to respond to that

25   in a letter brief.
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 57 of 85
 1                                                               57

 2              THE COURT:      Well, don’t respond to what

 3   they’re not raising.

 4              MS. NEWTON:      I said that wrong.

 5              THE COURT:      I’ll have plenty to read.

 6              MS. NEWTON:      Yes.    No, I said that wrong. I

 7   mean they’ve accused us of spoliation, Your Honor , and

 8   I take that very seriously, and I want to respond to

 9   it.

10              THE COURT:      Well at this point I think they

11   just want to take discovery on that, they’re not

12   making an application for sanctions.

13              MS. TORPEY:      Yes, Your Honor, that’s correct.

14              THE COURT:      So I don’t think there’s any issue

15   there that’s really ripe for determination now.

16              MS. NEWTON:      Well I agree, Your Honor, it’s

17   not ripe for determination, but having put that on the

18   public record, Your Honor, I would like a little

19   latitude to respond to their misrepresentations,

20   please.

21              THE COURT:      To what end?

22              MS. NEWTON:      To correct the public record.

23   They’ve accused me, my firm --

24              THE COURT:      Well if you want to put on the

25   public record with the understanding that I’m not
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 58 of 85
 1                                                               58

 2   going to read it, because there is no decision for me

 3   to make, you know what I mean?

 4              MS. NEWTON:      Yes.

 5              THE COURT:      It sort of is a burden on the

 6   Court to be reading things that don’t require any

 7   action.

 8              MS. NEWTON:      If I understand Your Honor then,

 9   you’re saying that you wish Treehouse had not burdened

10   the Court by putting t hat --

11              THE COURT:      Yes, I mean if there is something

12   parties want to put before me for decision, that’s one

13   thing, but, you know, to went moral indignation or

14   dissatisfaction with what the other side has said, I’m

15   not, you know, I read it and I get to the end of it

16   and I ask myself why did I read this.

17              MS. NEWTON:      I hear you, Your Honor , we may

18   just drop a footnote, but we’ll try not to burden the

19   Court.

20              THE COURT:      Look, I’m not telling you, you can

21   put in anything you want, but it’s just, you know,

22   from my point of view, when I get things that don’t

23   require judicial action, as I say, when I get to the

24   end of the letter the question I ask myself is why did

25   I read this, why did I spend 20 minutes reading this
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 59 of 85
 1                                                               59

 2   or half an hour reading this.

 3              MS. TORPEY:      Your Honor, if I could just

 4   respond to that, I apologize if we burdened you in any

 5   way. We thought it was important to raise these issues

 6   now because we expect that we’ll require further Court

 7   intervention on these issues in a quick manner.

 8              MS. NEWTON:      Can w e take that letter off the

 9   record, Your Honor --

10              THE COURT:      There’s no way to unfile

11   something, as far as I understand it.

12              MS. NEWTON:      Okay, me either, but I thought

13   I’d ask.

14              THE COURT:      All right, when do you want to

15   respond by?

16              MS. NEWTON:      A week fro m today?

17              THE COURT:      Fine.

18              MS. NEWTON:      Thank you.

19              THE COURT:      All right, so that’s going to be

20   May 29, right, today is the 22 n d ?

21              MS. NEWTON:      I believe that’s right, yes, Your

22   Honor.

23              THE COURT:      Okay.    Anything else we should be

24   considering from plaint iff’s side?

25              MR. BADINI:      Your Honor, there are a handful
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 60 of 85
 1                                                               60

 2   of issues in that letter where we did seek Court

 3   intervention towards the end.

 4              THE COURT:      Right, no, I know that, but I

 5   think they’re entitled to a time --

 6              MR. BADINI: Absolutely, I’m not, that’s not

 7   what my point is.       My point is there were a number of

 8   statements and positions taken by Keurig today that I

 9   think implicate interrogatory number 8. And so I would

10   either like to supplement orally our points for a few

11   minutes, or be entitled to a short reply.

12              THE COURT:      All right, well why don’t you

13   supplement your points orally so that we can, so the

14   defense will have everything in front of it when it

15   submits their letter, okay?

16              MR. BADINI:      Thank you, Your Honor. So

17   interrogatory number 8 relates to o ur sham litigation

18   claim that we have in this case. And the sham

19   litigation claim relates to two lawsuits that Keurig

20   brought shortly after competitive cups came into the

21   market in 2010, one against Treehouse and one against

22   Rogers.    Those lawsuits were qu ickly disposed of by

23   the District Courts and at least the Treehouse case

24   went up to the Federal Circuit and the Federal Circuit

25   said a number of things including the fact that
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 61 of 85
 1                                                               61

 2   Keurig’s theory was in direct violation of Supreme

 3   Court precedent in the Quanta case, and said, and I

 4   quote, “Keurig is attempting to impermissibly restrict

 5   purchasers of Keurig brewers from using non -Keurig

 6   cartridges by invoking patent law to enforce

 7   restrictions on the post-sale use of its patented

 8   product.”     It called it a tactic that the Supreme

 9   Court had explicitly admonished.

10              There is no question that this claim --

11              THE COURT:      Hold on a second, before you go on

12   could you just, I don’t know if it’s in your letter,

13   can you give me the cite for the Federal Circuit case

14   if you have it handy?

15              MR. BADINI:      I have the case, it’s 732 Fed.3d

16   1370, Keurig, Inc. v. Sturm Foods, which is one of the

17   Treehouse plaintiffs.

18              THE COURT:      Okay.    All right, thank you, go

19   ahead.

20              MR. BADINI:      The standard for proving that

21   cause of action is simp le, we, as plaintiff, have to

22   show in the sham litigation claim, that the litigation

23   which ended was brought in objective bad faith and

24   subjective bad faith. So it was objectively baseless

25   and subjectively baseless. There is no reasonable
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 62 of 85
 1                                                               62

 2   debate that the subjectively baseless claim has

 3   injected into that cause of action the good faith or

 4   lack of good faith of Keurig in bringing that

 5   litigation. That is now a part of this case.

 6              And interrogatory number 8 simply asks the

 7   question what facts are you relying o n, or did you

 8   rely on, in bringing that lawsuit, what historical

 9   facts, to use Your Honor’s term, and are you relying

10   on a legal opinion, yes or no?           They won’t even tell

11   us if they’re relying on a legal opinion, yes or no.

12              I heard Ms. Brannon today say t hat if you rely

13   on historical facts to support your intent, which they

14   have to tell us if they’re doing or not in response to

15   our sham litigation claim, if you’re relying on

16   historical facts you necessarily waive privilege as to

17   any legal opinions. So that ’s why we have to know if

18   there’s any legal opinions and we have to know if

19   they’re relying on any historical facts. If they are,

20   we can come back to Your Honor and argue the waiver

21   point.

22              But I think it’s an excellent idea w hat the

23   Court suggested, that the Court set a deadline for

24   both sides to say are you relying on any attorney

25   opinions or attorney communications for any claim or
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 63 of 85
 1                                                               63

 2   defense in this case. And we encourage that order, but

 3   I only hesitate to point out that that order doesn’t

 4   get us all the way home with interrogatory number 8.

 5   Because not only do we want to know whether there’s

 6   any legal opinions, we need to know what facts are

 7   they relying on in support of those lawsuits which

 8   were summarily dismissed by the Federal Circuit.

 9              And I guess th e only point of my supplementing

10   today is to point out there has to be one set of rules

11   for both sides. If JBR has found to have been waived

12   legal opinions because they rely on facts, then the

13   same set of rules have to apply to Keurig. If they

14   rely on fact s and there are legal opinions on the same

15   subject, in an attempt to show their good faith

16   they’ve waived.

17              THE COURT:      Well, I’m not sure that everything

18   you said follows. Let me just, I’m not sure we have a

19   disagreement here. I mean with respect to the 43(A)

20   claim that I was discussing earlier, I suppose there

21   are at least two defenses. One defense is my

22   advertising is 100 percent accurate, okay.               What I say

23   about my product is one of the true characteristics my

24   product has. A second defense, which may o r may not be

25   a defense, the case law is, some may deem it unclear,
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 64 of 85
 1                                                               64

 2   is good faith.      If one is relying on historical facts,

 3   we’ve done tests and our tests categorically show that

 4   Ivory Soap is 99.44 percent pure, and our advertising

 5   to that effect is accurat e advertising, I don’t think

 6   by any stretch of the imagination relying on that type

 7   of historical fact would implicate good faith.                Do you

 8   disagree?

 9              MR. BADINI:      Well that’s not what Keurig said

10   today, I heard Ms. Brannon to say that in an assertion

11   of good faith if you rely on the, you used the example

12   of the pod in the compost heap, and if you rely on a

13   witness saying after six months or so the pod was

14   gone, does that waive legal opinions on that same

15   subject, I heard Ms. Brannon say yes. And all I’m

16   saying is if it’s true --

17              THE COURT:      Well she said yes, whether or not

18   I find her argument persuasive is still up in the air.

19              MR. BADINI:      Okay.    But we don’t need, at

20   least as far as --

21              THE COURT:      But let me come back to my

22   example, I mean if the claim wer e against Ivory Soap

23   and Ivory Soap in its defense says we have done a

24   bazillion lab tests and the lab tests all show that

25   Ivory Soap is, in fact, 99.44 percent pure, and that’s
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 65 of 85
 1                                                               65

 2   our defense to, you know, some other company’s 43(A)

 3   claim, would that defense by Ivory Soap implicate the

 4   advice of counsel in any way, shape or form?

 5              MR. BADINI:      Not necessarily, Your Honor . But

 6   if you change the hypothetical to one that you used

 7   earlier and say I spoke to my counsel and without

 8   telling you what he or she said I felt more

 9   comfortable --

10              THE COURT:      Now that I think clearly is an

11   indirect assertion that the attorney said was okay to

12   do whatever the conduct was. But, no, I mean if the

13   defense to a 43(A) claim is the objective accuracy of

14   the advertising, I don’t th ink that gets into advice

15   of counsel in any way, shape or form.

16              MR. BADINI:      I think that’s correct, Your

17   Honor.

18              THE COURT:      Okay.

19              MR. BADINI:      But I have a couple of points.

20              THE COURT:      Okay.

21              MR. BADINI:      One is I don’t think you need to

22   reach from the Treehouse interrogatory 8 point, I

23   don’t think you need to reach waiver yet. We haven’t

24   briefed waiver. All we want is a response to our

25   interrogatory. And as part of that response they
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 66 of 85
 1                                                               66

 2   should disclose the facts and whether there is a legal

 3   opinion.     They can say there’s a legal opinion but

 4   we’re not relying on it, that’s fine, or they can say

 5   there’s a legal opinion and we are relying on it.

 6   That’s all, we just need to know one way or the other.

 7              Thank you, Your Honor .

 8              THE COURT:      All right.     And since th at was in

 9   the nature of supplementation of plaintiff’s position,

10   I don’t think I need a response now, that’s something

11   you’re going to respond to in your letter.               That was

12   effectively a response, a supplement to his letter of

13   yesterday.

14              MS. NEWTON:      That s ounds, that’s how I

15   understood it, Your Honor.

16              THE COURT:      Yes, okay.     All right, great.       All

17   right, anything else from plaintiff’s side?

18              MR. MOORE:      No, Your Honor .

19              THE COURT:      Anything else from defendant’s

20   side?

21              MS. BRANNON:      No, Your Honor.

22              THE COURT:      Do counsel, I just want to try to

23   anticipate, which may be a dangerous thing to do,

24   anticipate an issue, there were, the letter that I got

25   from Keurig on Friday referenced two depositions, is
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 67 of 85
 1                                                               67

 2   there an issue with respect to allocation with respect

 3   to, I think it was Staples was the other deposition?

 4              MS. BRANNON:      Yes, Your Honor, there is.

 5              THE COURT:      I’m inclined, well is there a

 6   reason to depart from what I did yesterday with

 7   respect to Office Essentials I think it was?

 8              MS. BRANNON:      We believe there is , Your Honor.

 9              THE COURT:      Go ahead.

10              MS. BRANNON:      And I would say on the Corporate

11   Essentials deposition obviously we read your order and

12   it is going forward this morning. We are disappointed,

13   there are nine lawyers who are actively taking

14   depositions fo r Keurig, three are in this courtroom

15   because we were scheduled to argue on pending issues,

16   one is on a plane to New Orleans for the Reilly Foods

17   deposition tomorrow in this matter, one is in South

18   Carolina for the Hartley deposition also in this

19   matter, two are in court on other matters, and one is

20   on call for jury duty. So that left Ms. Danzig, who

21   had to change her vacation plans and an international

22   flight to New York to handle the deposition. And we

23   certainly understand things happen. We do believe tha t

24   Federal Rule 32(A)(5) has a default minimum of 14 days

25   notice for good reason and we would note that the
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 68 of 85
 1                                                               68

 2   parties here agreed to give 14 days notice, that

 3   didn’t happen here.

 4              THE COURT:      Is there an issue with regard, I

 5   mean what is your application with respect to Staples,

 6   I thought the issue was allocation with respect to

 7   Staples, is it something else?

 8              MS. BRANNON:      No, it is allocation as to

 9   Staples, I was just speaking to the Corporate

10   Essentials Deposition. We do think --

11              THE COURT:      Okay, but that I’ve already ruled

12   on, okay?

13              MS. BRANNON:      Okay.

14              THE COURT:      So that one is done. I realize,

15   you know, I realize, you know, the only thing I can do

16   where both sides leave happy are marriages, so go

17   ahead.

18              MS. BRANNON:      We believe with the close of

19   fact discovery six months out there is room for

20   professional courtesy and cooperation.

21              THE COURT:      But tell me about the allocation

22   issue on Staples, okay?

23              MS. BRANNON:      Okay.    So as to Staples, we

24   believe that it makes sense to split time evenly

25   between the two sides and we understand that as to
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 69 of 85
 1                                                               69

 2   Corporate Essentials Your Honor’s instruction is that

 3   the plaintiff’s side gets four and a half hours and

 4   then Keurig will get two and half hours and then if

 5   the witness chooses to say longer then Keurig can have

 6   more time, if the witness chooses to call it a day

 7   exactly at seven hours, then Keurig can come back to

 8   the Court. And we understand that Your Honor may be

 9   willing to order thir d parties to sit for more hours,

10   you know, Keurig does really want to minimize burden

11   on third parties. Corporate Essentials is not one of

12   our partners, we want to minimize burden on them , as

13   well, but we also want to minimize burden on our

14   partners.     Staples is an important partner. You know,

15   with all of these partners we don’t want to be in a

16   position of motions practice and dragging them into

17   court if they don’t want to sit for longer than seven

18   hours. So it’s not a light thing to do.

19              We do believe that the best approach here

20   would be for the sides to cooperate and where both

21   sides need a substantial amount of time, the fair

22   approach would be to split that evenly. And in their

23   letter, plaintiffs said that there are five separate

24   groups and, therefore, they need more time. And we

25   didn’t want to file the day before this hearing a long
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 70 of 85
 1                                                               70

 2   point by point response to that. But to the extent

 3   that there’s variation between the cases, different

 4   issues like class certification or damages, Keurig has

 5   to respond to all five of those cases. So we believe

 6   that these even split is fair, that’s what Your Honor

 7   did for the overall allocation of party deposition

 8   time and we continue to think that makes sense.

 9              Also, Your Honor’s order focused on cross

10   examination and making sure that Keurig has adequate

11   time for cross examination on plaintiff’s topics. But

12   with these witnesses, we do have affirmative testimony

13   that we seek that may be on topics that plaintiffs are

14   choosing not to explore because they’re not good for

15   plaintiffs and we don’t think two and a half hours

16   with Staples, which is a major partner referen ced in

17   both of the competitor complaints, we don’t think two

18   and a half hours allows us adequate cross examination

19   and affirmative testimony.

20              THE COURT:      Is Staples in a friendly

21   relationship with Keurig? The reason I ask the

22   question, I mean, I presume at some point a summary

23   judgment motion is going to be made in this case and,

24   you know, the law is a witness can’t contradict in an

25   affidavit the witness’ testimony given at a
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 71 of 85
 1                                                               71

 2   deposition. If there’s a conflict between a witness’

 3   summary judgment affidavit an d the deposition

 4   testimony, the deposition testimony trumps the

 5   affidavit.     But as far as I understand the law there’s

 6   no prohibition about submitting an affidavit from a

 7   witness that goes beyond what the witness testif ied to

 8   in her or her deposition. In o ther words, if a witness

 9   is not asked about a topic at the deposition, as far

10   as I understand the law there’s nothing that prohibits

11   a party from submitting an affidavit from the witness

12   addressing topics not addressed in the deposition.

13              MS. BRANNON:      I would not bank on anyone --

14              THE COURT:      But let me come back to my

15   question, I mean is Staples a friendly witness to

16   Keurig or --

17              MS. BRANNON:      I don’t think they’re either

18   friendly or actively hostile. I don’t think that

19   they’re prepared to do us favors or, they’ve been very

20   clear that they have no intent to sit beyond seven

21   hours and that they will do what they need to do to

22   protect their right. So if we go in and it’s four and

23   a half hours for plaintiffs, two and a half hours for

24   Keurig, I think they’re no t going to choose to grant

25   extra time because they like us. I mean they’ll make a
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 72 of 85
 1                                                               72

 2   decision about how much motion practice will cost them

 3   and what’s in their interest, but I think they’ll make

 4   their own decision about that. But I would not want to

 5   place a bet that they’re going to necessarily give a

 6   minute past seven hours.

 7              THE COURT:      Well, you know, sort of the

 8   practical realities are though, I mean, look, if you

 9   get two and a half hours and you need another hour,

10   you know, look, Staples can do, the third parties, any

11   third party can do what it believes is appropriate.

12   But, you know, the transaction cost over a motion to

13   compel a third party to sit for another hour, just the

14   transaction cost of the motion is going to far exceed

15   whatever burden sitting for a nother hour would impose.

16   But Staples will make its own decision in that regard

17   I think.

18              MS. BRANNON:      Yeah, I think it’s their own

19   decision and they’re making a decision about whether

20   Keurig wants to pull them into Court. Does Keurig want

21   to go, you know, go into motion practice against their

22   partner. And so if the dynamic is whoever notices

23   first gets four and a half hours and the other party

24   gets two and a half and then gets to choose if they

25   want to take it to Court, you know, that sets up a
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 73 of 85
 1                                                               73

 2   very bad dynamic, Keurig does not want to be --

 3              THE COURT:      Is Corporate Essentials and

 4   Staples pretty much in the same position? I mean with

 5   respect to the litigation, with respect to this action

 6   are Corporate Essentials and Staples pretty much

 7   counterparts, do they play the same role in this

 8   litigation?

 9              MS. BRANNON:      No, I would put them in

10   different buckets.

11              THE COURT:      How are they different?

12              MS. BRANNON:      Corporate Essentials is a former

13   KAD, a former Keurig Authorized Distributor, they left

14   Keurig’s network year s ago and they’re actively doing

15   what plaintiff’s say is impossible which is they’re

16   selling Keurig brewers and also other brewers and

17   Keurig portion packs without having a direct

18   relationship with Keurig. They’re friendly with

19   plaintiffs.      Plaintiffs have been doing all the

20   interfacing with Corporate Essentials so they’re, but

21   they’re a distributor. When they left Keurig’s network

22   they partnered up with another competitor who is not

23   in this litigation.        There are many portion pack

24   competitors who are not i n this litigation, and so

25   they’ve been working with other multiple portion pack
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 74 of 85
 1                                                               74

 2   competitors and they’re also selling Keurig’s packs.

 3   So they’re the distributor and Staples is, they

 4   distribute but they are also a major retailer and --

 5              THE COURT:      They distr ibute what?

 6              MS. BRANNON:      They’re a retailer, as well,

 7   Staples has retail stores.

 8              THE COURT:      No, but are they an authorized

 9   distributor?

10              MS. BRANNON:      Staples, I believe, is still a

11   Keurig authorized, well maybe not, I can’t tell, Mr.

12   Badini is shaking his head.          I think they are still a

13   Keurig partner.

14              THE COURT:      If Staples is not, are they then

15   in the same position as Corporate Essentials?

16              MS. BRANNON:      I believe Staples is still a

17   Keurig partner.

18              THE COURT:      Well, and when is the Staples

19   deposition scheduled for?

20              MS. BRANNON:      I believe it’s June 7, but

21   someone can correct me about that one.

22              MR. MOORE:      It is June 7, Your Honor.

23              THE COURT:      June 7.    Well, all right, and

24   you’re suggesting three and a half and three and a

25   half for Staples?
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 75 of 85
 1                                                               75

 2              MS. BRANNO N:     Yes, Your Honor.

 3              THE COURT:      All right, anything else you want

 4   to tell me about the allocation on the Staples’

 5   deposition?

 6              MS. BRANNON:      No, Your Honor.

 7              THE COURT:      Okay.

 8              MR. BADINI:      May I be heard on that issue,

 9   Your Honor ?

10              THE COURT:      Sure.

11              MR. BADINI:      Your Honor has already rejected

12   this even allocation proposal at least twice, perhaps

13   three times.      The plaintiffs, the defendants, rather,

14   are trying to have it both ways.            I don’t believe

15   they’ve noticed a single third party deposition, they

16   can correct me if I’m wrong, and the reason they

17   haven’t done that is they don’t want to annoy their

18   partners, and most of these third parties are their

19   partners.

20              If Staples is really critical to them, they

21   should have noticed it or cross -noticed it.              In cas es

22   where we’ve had partners or former partners that have

23   been important to our case, we’ve noticed them or

24   cross-noticed them. And then they can take, and then

25   we can take the appropriate time. I find it personally
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 76 of 85
 1                                                               76

 2   offensive to hear Ms. Brannon say that th at we have

 3   not cooperated with them.          I recently sat across from

 4   her with a third party deposition who was an ex-

 5   Treehouse employee. They noticed him, we knew he was

 6   important to our case, so we cross -noticed him and we

 7   asked him to be there for two days. Ms. Brannon

 8   estimated she needed six hours of questioning, I

 9   estimated I needed five, so I figured that she would

10   be done at the end of the first day and I would start

11   the morning of the second day. In fact, Ms. Brannon

12   went nine hours, I didn’t start my c ross examination

13   until lunch the second day. Actually, not my cross

14   examination, excuse me, my cross -noticed deposition.

15   And even though I had estimated five hours, I took two

16   and a half hours.       And I didn’t cut her off at seven,

17   I didn’t say you’re done, because those aren’t the

18   rules governing this case.

19              So we’ve been cooperating and I think an

20   arbitrary time limit is wrong. And if they really

21   think someone is important, they should cross -notice

22   the deposition or notice it in the first place.

23              MR. MOORE:      Your Honor, I’d also like to be

24   heard for JBR.

25              THE COURT:      Go ahead.
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 77 of 85
 1                                                               77

 2               MR. MOORE:     Since we were the ones who noticed

 3   the Staples deposition.         With respect to just the

 4   background as to the importance of this deposition and

 5   whether Staples is friendly to Ke urig, I would note

 6   that Staples is a very important third party from the

 7   perspective of Rogers as well as I think for the other

 8   plaintiffs. Staples’ relationship with Keurig dates

 9   back over ten years. They have been both a KAD for

10   Keurig subject to an agre ement that prevented them in

11   certain sales channels from selling any unlicensed

12   pods with respect to the office coffee services

13   market. So they’re important with respect to that.

14               They’re also important because they are a big

15   box retailer. They were presented with the Keurig 2.0

16   innovation rollout presentation back in 2014, and they

17   have remained a Keurig, they have remained a seller of

18   Keurig pods to this day. In 2017 the entered into an

19   extremely unusual agreement in which they agreed to stop

20   selling any unlicensed pods on the retail side, on the big

21   box side.    And so the deposition is intended to explore

22   the extent to which Keurig pressured Staples to enter into

23   this exclusive arrangement which happened while this

24   litigation was pending in a brand new agreement in late

25   2017, which then caused staples to tell Rogers that it
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 78 of 85
 1                                                               78

 2   would no longer carry Rogers’ one cup pods, and I think

 3   any unlicensed pods.

 4              So this is a very important deposition, it

 5   covers a very long timeframe, and a number of

 6   different agreements and a number of -- and multiple

 7   market segments.       So when we noticed the deposition we

 8   noticed it for 5.5 hours for all five plaintiffs

 9   groups.    We then worked with Keurig and agreed to

10   lower our estimate to 4.5 hours for all five

11   plaintiffs groups with K eurig getting 2.5 hours and we

12   think that’s fair because when we look at other

13   depositions of third parties that have occurred to

14   date, Keurig has typically taken an hour or two or

15   three less than plaintiffs to question the witness.               A

16   default rule here would likely just result in a

17   situation where plaintiffs, all five groups, get 3.5

18   hours, then Keurig decides to take an hour or two and

19   then plaintiffs are cut off.           And that’s inappropriate

20   here, particularly for Staples, given the long

21   history.

22              We underst and Staples is presenting the buyer

23   who has been on the account for over ten years and has

24   a very long timeframe of reference.             And so the notion

25   that Keurig isn’t friendly with Staples when they
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 79 of 85
 1                                                               79

 2   recently negotiated an exclusive arrangement that

 3   kicked out all the unlicensed pod makers, I think if

 4   Keurig wanted to get further testimony from Staples

 5   they certainly could.         Thank you.

 6              THE COURT:      Okay.    Does plaintiff want to

 7   offer anything, or defendant want to offer anything

 8   further on this, excuse me?

 9              MS. BRANNON:      Yes, Your Honor.        We would

10   propose that if we don’t use, if Your Honor were to

11   split the time three and a half, split it evenly by

12   five and Keurig doesn’t use the time, it would refer

13   it back to plaintiffs if they need more time and were

14   still within the seven hour deposition. I don’t think

15   the fact that Keurig has used less time in third party

16   depositions is something to hold against us. I think

17   it shows that we’re trying to be very efficient and

18   we’re not wasting time. I mean plaintiffs have no t

19   argued that we’re asking duplicative or inefficient

20   questions. Mr. Badini did complain about me missing my

21   estimate in the deposition of Mr. Lemieu x (phonetic)

22   but he didn’t say any of the questions were

23   duplicative or unnecessary.          Plaintiffs have certa inly

24   gone over the time they’ve estimated at numerous

25   Keurig depositions quite substantially. So, you know,
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 80 of 85
 1                                                               80

 2   we’re not planning to ask any questions that we don’t

 3   think are important but Staples is referenced in the

 4   two competitor complaints and we need to defend

 5   ourselves against these claims.

 6              THE COURT:      Where is Staples being deposed?

 7              MS. BRANNON:      Sorry?

 8              THE COURT:      Where is Staples being --

 9              MS. BRANNON:      I believe in Boston.

10              THE COURT:      Boston, okay.      So if there’s an

11   application, in the absence of S taples’ consent, an

12   application to extend the deposition will be made in

13   the district of Massachusetts?

14              MS. BRANNON:      I believe it can be, well I

15   believe we could come to you, Your Honor, or Staples

16   could go to the Court in Massachusetts --

17              THE COURT:      I mean was it issued as a Southern

18   District Subpoena or District of Massachusetts

19   subpoena or something else?

20              MR. MOORE:      It was issued as a Southern

21   District subpoena, Your Honor.

22              THE COURT:      Okay.    All right, I’m sorry, I

23   interrupted you, go ahead.

24              MS. BRANNON:      Thank you, Your Honor .

25              THE COURT:      Again, I like to give both sides
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 81 of 85
 1                                                               81

 2   an equal number of chances to be heard, do plaintiffs

 3   want to add anything?

 4              MR. MOORE:      Your Honor, I would add, yes, so

 5   Staples has been, although the subpoena was recently

 6   noticed, Staples has been on the list of potential

 7   deponents for several months so the raising of this

 8   issue at this late date strikes me as suspect when

 9   Keurig has obviously had plenty of time to ask its

10   major retail partner how it wants to split the time

11   allocation.

12              The counsel for Staples --

13              THE COURT:      I suspect Staples doesn’t want to

14   split it at all, I suspect Staples doesn’t want to be

15   deposed.

16              MS. BRANNON:      You’re right, Your Honor .

17              MR. MOORE:      Well, Your Honor, Staples is

18   represented by Kirkland and Ellis and they did agree

19   to sit for a full day deposition and have noted they’d

20   be happy to start early if needed in the event that a

21   little more than seven hours was needed.

22              THE COURT:      Will Staples sit for eight.

23              MR. MOORE:      I don’t know if they’ve said

24   they’ll sit for eight.         I don’t think they’ve taken a

25   position, but in any event, the issue to us appears to
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 82 of 85
 1                                                               82

 2   be premature to hypothetically argue over how many

 3   hours are needed when plaintiffs have already

 4   indicated an intention to work with both Keu rig and

 5   Staples to make use of the day.

 6              THE COURT:      How much time do you think you

 7   need with Staples, Ms. Brannon?

 8              MS. BRANNON:      I believe three and a half. And,

 9   Your Honor , I think your prior order instructed us to

10   exchange time estimates as to nonpart y depositions one

11   week in advance of the deposition. I think we’re

12   exchanging our estimates and my understanding is that

13   Kirkland and Ellis, and I haven’t spoken with them

14   directly, but my understanding is they’ve said they

15   are not willing to sit past seve n hours. I can be

16   mistaken but I thought they had said they were willing

17   to do a full day seven hour deposition and that was

18   it.

19              THE COURT:      Allocating time at a deposition is

20   always a difficult thing to do, it’s always going to

21   be somewhat arbitrary and a lot goes into how a

22   deposition goes forward. A lot depends on how quickly

23   the interrogating attorneys ask the questions, how

24   long the witnesses take to answer the questions,

25   whether or not the witness’ testimony is surprising
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 83 of 85
 1                                                               83

 2   and opens an area that coun sel hadn’t known about

 3   before prompting further questions. A lot goes into

 4   the timing of the deposition here.

 5              You think you need three and a half and how

 6   much time do the plaintiffs think they need, do you

 7   think you need four and a half?

 8              MR. MOORE:      That’s correct, Your Honor .

 9              THE COURT:      Well, all right, I’m not sure

10   there is any non-arbitrary way to really do this but I

11   think what I’m going to do with Staples is set the

12   presumptive limits at four and three, so both sides

13   are losing half an hour of what they think they need.

14   The presumptive limits are going to be four hours for

15   plaintiff, three hours for the defendant.

16              Again, I would suggest that, you know, again,

17   with the proviso that if there are areas that either

18   side doesn’t get to cover within thei r presumptive

19   time limits they can make an application to extend the

20   deposition.      Again, you know, Kirkland and Ellis also

21   has an abundance of talented attorneys and I’m sure

22   they realize that the transaction cost of sitting for

23   another hour is far less th an the transaction cost of

24   engaging in motion practice. So maybe if eight hours

25   is the aggregate time that both sides need, maybe
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 84 of 85
 1                                                               84

 2   there can be an accommodation on the part of Staples

 3   to have their witness sit for eight hours rather than

 4   engage in motion pr actice. All right, so the

 5   presumptive limits are four hours for plaintiff and

 6   three hours for the defendant on the Staples

 7   deposition.

 8              Okay, anything else from plaintiff’s side?

 9              MR. MOORE:      No, Your Honor .

10              THE COURT:      Anything else from defendant’s

11   side?

12              MS. BRANNON:      No, Your Honor, thank you.

13              THE COURT:      Okay, thank you, all, have a good

14   one.

15                    (Whereupon the matter is adjourned.)

16

17

18

19

20

21

22

23

24

25
Case 1:14-md-02542-VSB-SLC Document 611 Filed 05/31/19 Page 85 of 85
 1                                                               85

 2                          C E R T I F I C A T E

 3

 4              I, Carole Ludwig, certify that the foregoing

 5   transcript of proceedings in the United States District

 6   Court, Southern District of New York, In re: Keurig Green

 7   Mountain Single-Serve Coffee Antitrust Litigation, Docket

 8   #14md2542, was prepared using PC-based transcription

 9   software and is a true and accurate record of the

10   proceedings.

11

12

13

14

15   Signature_______________________________

16

17   Date:   May 30, 2019

18

19

20

21

22

23

24

25
